Case: 16-40772        Document: 00514048746        Page: 1   Date Filed: 06/26/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fif h Circuit

                                       No. 16-40772                             FILED
                                                                            June 26, 2017
                                                                           Lyle W. Cayce
GEORGE ALVAREZ,                                                                 Clerk

                Plaintiff - Appellee

v.

THE CITY OF BROWNSVILLE,

                Defendant - Appellant




                    Appeal from the United States District Court
                         for the Southern District of Texas


Before STEWART, Chief Judge, and JOLLY and WIENER, Circuit Judges.
WIENER, Circuit Judge:
      Plaintiff-Appellee George Alvarez pleaded guilty to assault on a public
servant in Texas state court. Several years later, the Texas Court of Criminal
Appeals held that he was “actually innocent” of the assault and set aside his
conviction. Alvarez subsequently filed suit in federal court against the City of
Brownsville (“City”) and several law enforcement officers under 42 U.S.C.
§ 1983, asserting, inter alia, a claim against the City grounded in Brady v.
Maryland. 1 The district court granted summary judgment for Alvarez,
concluding as a matter of law that the City violated his constitutional rights


      1   See generally Brady v. Maryland, 373 U.S. 83 (1963).
    Case: 16-40772    Document: 00514048746     Page: 2   Date Filed: 06/26/2017



                                 No. 16-40772
under Brady. After a damages-only trial, a jury awarded Alvarez $2 million.
The City appeals. We reverse and render judgment of dismissal in favor of
the City.
                                     I.
                           FACTS AND PROCEEDINGS
      In November 2005, the Brownsville Police Department (“BPD”) arrested
Alvarez on suspicion of burglary and public intoxication, then placed him in a
holding cell. After an altercation at the jail, Detention Officer Jesus Arias
pressed charges against Alvarez “for assaulting him and causing him pain.”
Alvarez was charged with assault on a public servant, a third-degree felony.
He pleaded guilty in state court in May 2006 and was given a suspended
sentence of eight years of imprisonment and a sentence of ten years of
community supervision. As a condition of community supervision, the court
imposed “a term of confinement and treatment in a substance abuse felony
punishment facility . . . for not less than 90 days or more than 12 months[.]”
Alvarez did not complete the treatment program, so the court revoked his
suspended sentence and ordered him to serve eight years of imprisonment.
      Several years later, videos of the altercation between Arias and Alvarez
were discovered in the course of a separate § 1983 case with similar facts filed
by another detainee against the City and Arias. In May 2010, Alvarez filed a
writ of habeas corpus in state court, contending that the newly discovered
videos—which, he claimed, BPD had withheld in violation of Brady—
demonstrated that he was “actually innocent” of the alleged assault. After
concluding that “there is a reasonable probability that, had the evidence been
disclosed, the outcome of [Alvarez’s] case would have been different,” the state
district court recommended that the writ be granted and that Alvarez be given
a new trial. Based on the state district court’s findings of fact and its “own
independent examination of the record,” the Texas Court of Criminal Appeals

                                       2
    Case: 16-40772    Document: 00514048746      Page: 3    Date Filed: 06/26/2017



                                 No. 16-40772
concluded in October 2010 that Alvarez was “actually innocent of committing
the offense in this cause.” That court set aside his conviction for assault on a
public servant. One week later, the state district court granted the state’s
motion to dismiss all charges against Alvarez.
      The following April, Alvarez filed this suit under § 1983 against the City,
Arias, jail supervisor Sergeant David Infante, Chief of Police Carlos Garcia,
Lieutenant Henry Etheridge, Jr., and Police Commander Roberto Avitia, Jr.
Alvarez’s pleadings asserted, inter alia, claims for fabrication of evidence and
nondisclosure of exculpatory evidence under the Brady doctrine.
      The defendants filed a motion for summary judgment in August 2012,
seeking dismissal of all of Alvarez’s claims. Adopting the magistrate judge’s
report and recommendation, the district court denied the defendants’ motion
as to (1) the Brady claim against the City for nondisclosure of exculpatory
evidence, and (2) the claim against Arias in his individual capacity for
fabrication of evidence. The court granted summary judgment dismissing all
of Alvarez’s other claims and later dismissed the remaining claim against Arias
pursuant to Alvarez’s voluntary stipulation of dismissal.
      Alvarez and the City filed cross-motions for summary judgment in
January 2014, addressing the three remaining issues identified by the district
court: (1) whether a BPD policy of nondisclosure existed; (2) whether the BPD’s
failure to disclose the videos constituted a Brady violation; and (3) whether a
BPD policy caused the Brady violation. The court granted Alvarez’s motion for
summary judgment and denied the City’s, concluding that “Alvarez has
established all substantive elements of a § 1983 municipal liability claim
[under Brady] against the City[.]”
      The district court held a two-day jury trial in September 2014 limited to
the quantum of damages. The jury awarded Alvarez $2 million in
compensatory damages. The parties agreed to attorneys fees of $300,000, and
                                       3
     Case: 16-40772         Document: 00514048746          Page: 4     Date Filed: 06/26/2017



                                         No. 16-40772
the court entered final judgment in favor of Alvarez in the amount of $2.3
million. The City subsequently filed a motion for judgment as a matter of law
or, alternatively, for new trial or remittitur, which the court denied. The City
timely appealed.
                                             II.
                                           ANALYSIS
       As a threshold matter, the City contends that the district court should
have granted summary judgment in its favor because Alvarez’s guilty plea
precluded him from asserting a Brady claim as a matter of law. The City’s
claim raises a pure question of law, so we review its challenge de novo. 2
       We have held, in the contexts of direct appeals and habeas corpus, that
a defendant who pleads guilty waives the right to assert a Brady claim. In
Matthew v. Johnson, a habeas case, we held that the withholding of Brady
material does not render a guilty plea invalid or involuntary. 3 We reasoned in
Matthew that, “[b]ecause a Brady violation is defined in terms of the potential
effects of undisclosed information on a judge’s or jury’s assessment of guilt, it
follows that the failure of a prosecutor to disclose exculpatory information to
an individual waiving his right to trial is not a constitutional violation.” 4 We
explained that the purpose of the Brady doctrine is to ensure that the
defendant has a fair trial and concluded that Brady’s “focus on protecting the
integrity of trials suggests that where no trial is to occur, there may be no
constitutional violation.” 5 Relying on Matthew, subsequent panels of this court



       2Af-Cap, Inc. v. Republic of Congo, 462 F.3d 417, 423 (5th Cir. 2006) (citing Randel v.
U.S. Dep’t of the Navy, 157 F.3d 392, 395 (5th Cir.1998)).
       3   201 F.3d 353, 366–67 (5th Cir.), cert. denied, 531 U.S. 830 (2000).
       4   Id. at 361–62.
       5  Id. at 361; see also Orman v. Cain, 228 F.3d 616, 617, 620–21 (5th Cir. 2000)
(reiterating the holding of Matthew “that Brady requires a prosecutor to disclose exculpatory
evidence for purposes of ensuring a fair trial, a concern that is absent when a defendant
                                                4
     Case: 16-40772          Document: 00514048746        Page: 5    Date Filed: 06/26/2017



                                         No. 16-40772
have rejected appellants’ challenges on direct appeal to their guilty-plea
convictions on the basis that the pleas were unknowing and involuntary
because the government withheld exculpatory evidence. 6
       The Supreme Court has not yet addressed whether a defendant who
pleads guilty has a constitutional right to exculpatory evidence, but it has held
that defendants who plead guilty have no such right to impeachment evidence. 7
In United States v. Ruiz, the government had proposed a “fast-track” plea
agreement under which it would recommend a downward departure if the
defendant pleaded guilty and agreed to, inter alia, waive her right to receive
impeachment evidence. 8 After she refused to waive that right, the government
withdrew its offer. 9 The defendant nevertheless pleaded guilty without an
agreement, and the district court denied her request for the downward
departure that the government would have recommended under the “fast-
track” plea agreement. 10
       The Supreme Court held that “the Constitution does not require the
Government to disclose material impeachment evidence prior to entering a plea



waives trial and pleads guilty” and rejecting the petitioner’s argument that the state’s failure
to disclose exculpatory materials before he pleaded guilty was grounds for habeas relief).
       6 United States v. Hooper, 621 F. App’x 770, 770 (5th Cir. 2015) (per curiam) (“[The
defendant] argues that his guilty plea was unknowing and involuntary because the
Government withheld exculpatory sentencing evidence regarding the amount of
methamphetamine for which he was accountable. . . . [The defendant’s] guilty plea precludes
him from raising a claim that the Government failed to disclose exculpatory evidence in
violation of Brady . . . , and his argument is foreclosed by circuit precedent.”), cert. denied,
136 S. Ct. 894 (2016); United States v. Britton-Harr, 578 F. App’x 444, 444–45 (5th Cir. 2014)
(per curiam) (same); United States v. Conroy, 567 F.3d 174, 178 (5th Cir. 2009) (per curiam)
(same), cert. denied, 559 U.S. 941 (2010); United States v. Santa Cruz, 297 F. App’x 300, 301
(5th Cir. 2008) (per curiam) (same).
       7   United States v. Ruiz, 536 U.S. 622, 633 (2002).
       8   Id. at 625.
       9   Id.
       10   Id. at 625–26.
                                                5
     Case: 16-40772         Document: 00514048746           Page: 6    Date Filed: 06/26/2017



                                          No. 16-40772
agreement with a criminal defendant.” 11 The                          Court reasoned that
“impeachment information is special in relation to the fairness of a trial, not in
respect to whether a plea is voluntary (‘knowing,’ ‘intelligent,’ and
‘sufficient[ly] aware’).” 12 The Court did not address whether the withholding of
exculpatory evidence during the pretrial plea bargaining process would violate
a defendant’s constitutional rights because the proposed plea agreement in
Ruiz had specified that “the Government will provide ‘any information
establishing the factual innocence of the defendant.’” 13 That specification, the
Court decided, “along with other guilty-plea safeguards diminishes the force of
[the defendant’s] concern that, in the absence of impeachment information,
innocent individuals, accused of crimes, will plead guilty.” 14
      As the Seventh Circuit has recognized, the Court’s reasoning in Ruiz
“indicates a significant distinction between impeachment information and
exculpatory evidence of actual innocence. Given this distinction, it is highly
likely that the Supreme Court would find a violation of the Due Process Clause
if prosecutors or other relevant government actors have knowledge of a
criminal defendant’s factual innocence but fail to disclose such information to
a defendant before he enters into a guilty plea.” 15
      An earlier panel of this court, in United States v. Conroy, rejected the
distinction between exculpatory evidence and impeachment evidence, stating



      11   Id. at 633 (emphasis added).
      12   Id. at 629 (alteration in original) (citation omitted).
      13   Id. at 631.
      14   Id. (citation omitted).
      15 McCann v. Mangialardi, 337 F.3d 782, 787–88 (7th Cir. 2003) (citing Ruiz, 536 U.S.
at 630, 631); see also United States v. Moussaoui, 591 F.3d 263, 286 (4th Cir. 2010), as
amended (Feb. 9, 2010) (“To date, the Supreme Court has not addressed the question of
whether the Brady right to exculpatory information, in contrast to impeachment information,
might be extended to the guilty plea context.”).
                                                 6
    Case: 16-40772         Document: 00514048746         Page: 7    Date Filed: 06/26/2017



                                        No. 16-40772
that “Ruiz never makes such a distinction nor can this proposition be implied
from its discussion.” 16 Denying the defendant’s contention that exculpatory
evidence must be turned over before the entry of a plea, the Conroy panel held
that the defendant’s guilty plea “precludes her from claiming that the
government’s failure to disclose [exculpatory evidence] was a Brady
violation.” 17 Conroy thus extended the impeachment evidence holding of Ruiz
to cover exculpatory evidence as well, and we are bound by that decision.
      Importantly here, collaterally attacking the voluntariness of a guilty
plea in a criminal case on the basis of an alleged Brady violation is materially
distinct from seeking civil damages against officials for violating a defendant’s
Brady rights after a criminal conviction has already been overturned. Unlike
the petitioners in Matthew and Conroy, Alvarez is not attacking the validity of
his plea to get his conviction overturned: Rather—now that his conviction has
been overturned—Alvarez is raising a Brady claim to hold the City liable for
damages under § 1983 for withholding Brady material.
      Nevertheless, to prevail on his § 1983 claim, Alvarez must first show a
violation of the Constitution. 18 To establish a constitutional violation under the
Brady doctrine, a plaintiff must demonstrate, inter alia, that the withheld
evidence is either impeaching or exculpatory. 19 Under Ruiz, Alvarez did not
have a constitutional right to impeachment evidence when he pleaded guilty.
Likewise, under this court’s interpretation of Ruiz in Conroy, Alvarez did not
have a constitutional right to exculpatory evidence when he pleaded guilty.
Accordingly, Alvarez’s guilty plea precludes him from asserting a Brady claim


      16   Conroy, 567 F.3d at 179.
      17   Id.
      18   Atteberry v. Nocona Gen. Hosp., 430 F.3d 245, 252 (5th Cir. 2005).
      19 Banks v. Dretke, 540 U.S. 668, 691 (2004); Burge v. St. Tammany Par., 336 F.3d
363, 371 (5th Cir. 2003).
                                               7
     Case: 16-40772       Document: 00514048746          Page: 8     Date Filed: 06/26/2017



                                       No. 16-40772
under § 1983. As that result disposes of his case, we need not reach the City’s
remaining arguments on appeal. 20
                                             III.
                                        CONCLUSION
       The judgment is REVERSED, and Alvarez’s action against the City is
DISMISSED with prejudice.




       20 See Estrada v. Healey, 647 F. App’x 335, 338 n.3 (5th Cir.) (per curiam) (noting in
dicta that the plaintiff in this § 1983 action “waived his right to raise a Brady violation when
he pleaded guilty” (citing Conroy, 567 F.3d at 178; Matthew, 201 F.3d at 361–62)), cert.
denied, 137 S. Ct. 226 (2016). But see United States v. Fisher, 711 F.3d 460, 469 (4th Cir.
2013) (“If a defendant cannot challenge the validity of a plea based on subsequently
discovered police misconduct, officers may be more likely to engage in such conduct, as well
as more likely to conceal it to help elicit guilty pleas.”); Sanchez v. United States, 50 F.3d
1448, 1453 (9th Cir. 1995) (“[I]f a defendant [cannot] raise a Brady claim after a guilty plea,
prosecutors may be tempted to deliberately withhold exculpatory information as part of an
attempt to elicit guilty pleas.”).
                                               8